Citation Nr: 1222446	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran and his wife testified at a Board hearing at the RO in Wichita, Kansas in November 2009.  This transcript has been associated with the file.  The Veteran was informed in May 2012 that the Judge who presided over this hearing had retired from the Board.  In a June 2012 response the Veteran indicated that he did not wish to have another hearing and instead requested that the Board proceed with his claim.

The claim was before the Board in January 2010 and August 2011 and it was remanded at those times to the Agency of Original Jurisdiction (AOJ) to assist the Veteran in the development of his claim.  The case is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the Board's August 2011 remand instructions the Veteran was to be scheduled for a new VA examination to obtain an opinion as to the etiology of his hypertension.  The examiner was asked to specifically comment on whether it was at least as likely as not that the Veteran's hypertension was related to his service-connected sinusitis.  
The Board observes that the Veteran was not provided with a new VA examination and the AOJ instead relied on the findings from a March 2010 VA examination.  Unfortunately, at the March 2010 VA examination the Veteran was not yet service-connected for sinusitis and the examiner only offered an opinion as to whether the Veteran's hypertension was related to his asthma.  See December 2011 rating decision which granted service connection for sinusitis.  As such, on remand the Veteran should be afforded a VA examination which complies with the August 2011 remand instructions.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As the AOJ relied on the March 2010 VA examination report and did not obtain a new opinion, the claim must be remanded again.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should review the record and examine the Veteran.  The examiner should also discuss the December 2007 private medical opinion which stated the Veteran's hypertension might be related to medication used to treat his respiratory condition.  

In addition to the other information provided in the examination report, the examiner should provide the following opinions:
a)  Whether it is at least as likely as not that the Veteran has hypertension that had its onset in service or within one year of service discharge, 

b)  Whether it is at least as likely as not that the Veteran's hypertension was caused or chronically worsened (aggravated) by his service-connected respiratory conditions: asthma and sinusitis, and

c)  Whether it is at least as likely as not that the Veteran's hypertension was caused or chronically worsened (aggravated) by medicinal treatment for his service-connected respiratory conditions: asthma and sinusitis.  See December 2007 private opinion, supra.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


